UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DYM ENERGY CORPORATION (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 90-0768498 (IRS Employer Identification No.) 2591 Dallas Parkway, Suite 102., Frisco, Texas 75034 (Address of principal executive offices, including zip code.) (972) 963-0001 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 55,500,030 as of January 14, 2013. 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DYM ENERGY CORPORATION (Formerly Bidfish.com Inc.) (An Exploration Stage Company) (Unaudited) November 30, 2012 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 2 DYM Energy Corporation (Formerly Bidfish.com Inc.) (An Exploration Stage Company) Balance Sheets November 30, $ (Unaudited) August 31, $ ASSETS Current Assets Cash and cash equivalents Prepaid expenses – Accounts receivable Total current assets Oil and gas properties, full cost method Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable – Accrued interest – related parties Accounts payable – related parties Due to former officer Promissory notes – related parties Total Current Liabilities Asset retirement obligation Total Liabilities Commitments Stockholders’ Equity Preferred stock, 100,000,000 shares authorized, $0.00001 par value; None issued and outstanding – – Common stock, 516,666,666 shares authorized, $0.001 par value; 55,500,030 shares issued and outstanding Additional paid-in capital Deficit accumulated during the exploration stage Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity The accompanying notes are an integral part of these financial statements. 3 DYM ENERGY CORPORATION (Formerly Bidfish.com Inc.) (An Exploration Stage Company) Statements of Operations (Unaudited) Three Months Ended November 30, 2012 $ Three Months Ended November 30, 2011 $ June 27, 2006 (Inception) to November 30, 2012 $ Sales – Cost of sales ) – ) 0 Gross Profit – Expenses: General and administrative Professional and consulting fees Total expenses Loss from operations ) ) ) Other income (expense) 0 Gain on transfer of equipment – – Interest expense ) ) ) Net loss ) ) ) Net loss per share: Basic and diluted ) ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. 4 DYM Energy Corporation (Formerly Bidfish.com Inc.) (An Exploration Stage Company) Statements of Cash Flows (Unaudited) Three Months Three Months June 27, 2006 Ended Ended (Inception) November 30, November 30, to November 30, $
